PER CURIAM.
Live Oak Manor and Claims Center appeal an order of the Judge of Compensation Claims (JCC) awarding permanent total disability benefits, authorization and payment of medical treatment, and adjustment in claimant’s average weekly wage. The award of permanent total disability benefits is based upon competent substantial evidence and we will not disturb the ruling of the JCC. The authorization and payment of medical treatment is similarly supported by the record and section 440.13, Florida Statutes. However, the claimant concedes that the adjustment in her average weekly wage was erroneously based upon the retail value of meals provided to her by the employer, rather than the actual cost to the employer as required by section 440.02(24), Florida Statutes (1989). Upon remand, the parties are encouraged to stipulate to a figure representing the actual cost to the employer. In the event the parties are unable to agree upon a figure, an evidentiary hearing shall be held.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
SMITH, KAHN and LAWRENCE, JJ., concur.